Citation Nr: 1202283	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-15 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a psychiatric disability.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for sinusitis.

6. Entitlement to service connection for a bilateral shoulder disability.

7. Entitlement to service connection for bilateral shoulder scars (claimed as due to shoulder surgery).

8. Entitlement to service connection for a low back disability.

9. Entitlement to service connection for radiculopathy of the lower extremities.

10. Entitlement to service connection for a left hand disability.   


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1980 to July 1983. These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010 the Board remanded the case for additional development.
 
The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).   

At the outset, the Board notes that its September 2010 remand instructions were complied with; however, additional evidence submitted by the Veteran makes further development unavoidable, as the Board must ensure proper adjudication of the claims on a complete record and compliance with VA's statutory duty to assist.  

In October 2011 correspondence the Veteran reported that he was currently receiving Social Security Administration (SSA) benefits.  An attached letter from SSA notes that the Veteran was receiving monthly disability benefits.  Although a psychiatric examination report was noted to be for social security purposes, nothing in the evidence of record indicates which other disabilities SSA considered in any disability benefits determination and there are no SSA records (other than the letter submitted by the Veteran) associated with the claims file (or any indication such were sought); development to secure them is required.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (in uncertain cases or where there is a reasonable possibility that records are relevant to a claim, VA must assist the claimant in obtaining the records).  

In addition to the October 2011 correspondence the Veteran submitted private psychiatric treatment records without a waiver of RO initial consideration.  As the Veteran's claim for psychiatric disability is being remanded, the RO will have an opportunity to consider the additional evidence received in the first instance.  

Also in his October 2011 correspondence the Veteran indicated that he continued to receive treatment at the San Juan VA Medical Center (VAMC) and requested that those medical records be obtained.  Accordingly, there is notice that pertinent records that are constructively of record (and have been identified/requested by the Veteran) are outstanding; such records must be secured.

Finally, while the Veteran was afforded VA spine and joints examinations to determine whether his back and shoulder disabilities were related to active service, the Board's review of the opinions provided in connection with those examinations reveals that the opinions were based on an inadequate rationale.  More specifically, the examiner who conducted both examinations concluded that the Veteran's current back and shoulder disorders were not related to service primarily based on the fact that there was inadequate documentary evidence of complaints and/or treatment for these disabilities.  In this regard, the case of Dalton v. Nicholson, 21 Vet. App. 23 (2007), held that the lack of documented findings is not an adequate basis for a negative opinion.  Therefore, the Board finds that regardless of the RO's receipt of the additional evidence noted above, the Veteran should be afforded another examination before an examiner other than the examiner who conducted the November 2011 VA spine and joints examinations for an opinion as to whether any current back and shoulder disability is related to the Veteran's active service.  

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the disabilities at issue (from January 2011 to the present). 

2. The RO should obtain from SSA a copy of any decision, either granting or denying the Veteran's claim for SSA disability benefits, and copies of any and all medical records or examinations underlying such determination.  Associate all obtained records with the claims file.  If the records are unavailable, the reason must be explained.    

3. The RO should arrange for any further development suggested by the results of that sought above to include: (1) securing any additional evidence identified and (2) arranging for VA examinations if the evidence of record suggests that the Veteran has current disabilities that may be related to his service.  

4. Regardless of whether additional evidence is received, the Veteran should be afforded another examination before an examiner other than the examiner who conducted the November 2011 VA spine and joints examinations for an opinion as to whether any current back and shoulder disability are related to the Veteran's active service.  The Veteran's claims file, including a copy of this REMAND, must be made available to the designated examiner for review of the pertinent medical and other history.  

(a) The examiner is asked to state whether it is at least as likely as not (50 percent probability or greater) that any current low back disorder and right and left shoulder disorders are related to his in-service injuries as a result of heavy lifting in April 1982 and May 1983, or to another in-service injury, event, or disease.

(b) If it is determined that an in-service low back injury is the cause of his current right and left shoulder disorder, the examiner should state whether it is at least as likely as not that the bilateral scarring is due to the right and left shoulder disorders.

(c) Finally, if it is determined that the in-service low back injury is the cause of his current low back disorder, the examiner is asked to state whether it is at least as likely as not that the Veteran suffers from radiculopathy of the lower extremities.  If the Veteran does suffer from radiculopathy of the lower extremities, the examiner is asked to also state whether it is at least as likely as not that it is due to his low back disorder.

The examiner is to additionally consider the Veteran's complaints of continuing back and shoulder symptoms since service.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

5. The RO should then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


